COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Gulf Coast Brake & Motor, Inc., Michael Nagata, Jack Van
                            Vleit and James (Pat) Edgar v. MHWIRTH Inc.
Appellate case number:      01-21-00492-CV
Trial court case number:    2021-14261
Trial court:                157th District Court of Harris County

       The record in this appeal was due in this Court on September 20, 2021. See TEX.
R. APP. P. 35.1(a). On September 22, 2021, the Clerk of this Court notified the trial court
clerk and the court reporter that the record was past due, requesting that the record be filed
by October 4, 2021. The clerk’s record was filed on September 23, 2021. However, the
court reporter has not responded to the Court’s notice and the reporter’s record has not been
filed.
       On October 5, 2021, appellants Gulf Coast Brake & Motor, Inc., Michael Nagata,
Jack Van Vleit, and James (Pat) Edgar notified the Court that they have communicated
with Sheri Ullrich, the official court reporter for the 157th District Court, and have “been
made aware that there is no [r]eporter’s [r]ecord” for the trial court cause being appealed.
Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3. Appellant’s brief is due to
be filed no later than thirty days from the date of this order. See TEX. R. APP. P.
38.6(a), (d).
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: ___October 12, 2021_____